DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted on 7/14/2020, 9/1/2020, 9/1/2020, and 12/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozgen; Cetin, (US 2007/0016389), in view of Tilke et al (US 2016/0281497)
As per Claim 1, Ozgen discloses:
 A method of generating an interference prediction for a target well, comprising: 
generating, by a computing system, a plurality of interference metrics for a plurality of interference events for a plurality of wells using decline curve analysis based on historical production information for each well; (Par [0006], uses “pressure decline data” and “or instance, as a reservoir loses pressure, the natural crude oil and natural gas production rates decline” and par [0078], “well bore, a plurality of well bores, and/or a reservoir from which fluids are recovered, and which uses history matching error to produce more reliable pressure-time and production rate predictions for the reservoir” and par [0198], “history matching parameters is displayed in the form of a histogram and the Cumulative Distribution Function (CDF) curves”) 
for each well, generating, by the computing system a graph-based representation of the well and its neighboring wells; (Par [0009], “an interactive "history matching" process to reproduce the historical production and pressure performance of a reservoir in order to reliably predict its future performance. The more historical data that is provided for history matching, the more reliable the "simulation model"”) 
generating, by the computing system, a predictive model using a graph-based model, comprising: (Par [0125-0126], “The history match error may be quantified for each fluid phase reported in the historical production, as well as the reservoir pressure at each well with the results being graphically displayed...” and par [0080], “optimized simulation model, which most accurately models past historical production of the well bore and/or reservoir, may more accurately predict the future recovery of hydrocarbons from a well bore and/or reservoir” the “simulation model” including the “predictive model” as claimed) generating a training data set comprising the plurality of interference metrics for the plurality of wells, well design, completion and geological information for each well, and a numerical representation of the graph-based representation of each well; (Par [0149], “the training set used to train the neural network includes both dependent variables (i.e. historical well and/or reservoir data) and independent variables (i.e. the parameters which describe a characteristic of the reservoir).” And see Figures 5-6 for single well and multiple on a field))  and learning, by the graph-based model, an interference value for each interference event based on the plurality of interference metrics for the plurality of wells, well design, completion and geological information for each well, and a numerical representation of the graph- based representation of each well; (Par  [0187], “ As shown in FIGS. 36-37, to begin the correlation model development and history matching improvement method and system of the present invention, the user selects Analyze/Correlation/Development from a pull-down menu. As discussed previously, the method and system of the present invention utilizes Artificial Neural Network (ANN) technology to learn the non-linear relationships among the input variables (i.e. the history matching parameters of each case) and the simulation output results (i.e. the mismatch in volumes and pressures of each case)”, “the correlation model” considering the “interference event” as claimed, and its neurons are dynamically adjusted based on the input data, that includes the well data see par [0101], for the “matrix” of data being considered) receiving, by the computing system from a client device, a request to generate an interference prediction for a target well, the request comprising one or more metrics associated with the target well; and (Par [0098] and [0114], “calculates connection (completion) relative permeability endpoints if requested by the user, calculates the relative penetration, and determines a relative permeability endpoint scaling factor for the concerning connection”)
generating, by the computing system via the predictive model, an interference metric based on the one or more metrics associated with the target well. (The simulation model, includes generating based on “one or more metrics” see par [0142])

Ozgen recites a graph in the similarity model, however not specifically a graph-based analysis
Tilke discloses the “graph based” probabilistic modeling and analysis as follows:
(Par [0009], “Data from one or more wellbores may be analyzed to plan or predict various outcomes at a given wellbore. In some cases, the data from neighboring wellbores or wellbores with similar conditions or equipment may be used to predict how a well will perform.” And par (Par [0074], “The Factor Graph can be used to represent a Bayesean Network for a hydrocarbon-containing reservoir system. A Bayesian Network is a directed acyclic graph (DAG) with nodes representing the variables of the system (in this case, a hydrocarbon-containing reservoir system) as well as directed edges”).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Tilke specifically a graph-based representation and offset representation into the method of Ozgen to take advantage providing a representation of different factors representing well parameters.  The modification would have been obvious because one of the ordinary skills in the art would implement providing a factor graph to represent computation operations regarding the probabilistic interference and analysis of a variety of aspects of a reservoir (See Par [0179])

As per Claim 2, the rejection of Claim 1 is incorporated and Tilke further discloses:
wherein the generating the graph-based representation of the well and its neighboring wells, comprising: generating a node for each well and each neighboring well; and (Par [0074], “The Factor Graph can be used to represent a Bayesean Network for a hydrocarbon-containing reservoir system. A Bayesian Network is a directed acyclic graph (DAG) with nodes representing the variables of the system (in this case, a hydrocarbon-containing reservoir system) as well as directed edges representing the conditional relationships between the variables from conditioning (parent) nodes to conditioned (child) node”) connecting each node with a directed edge, wherein the directed edge signifies a relationship between a starting node and an ending node. (par [0074], and see also Figures 5A-5B and Fig. 6 shows a probabilistic inference)

As per Claim 3, the rejection of Claim 2 is incorporated and Tilke further discloses:
wherein connecting each node with the directed edge comprises: determining that the starting node and the ending node are connected based on spacing information and time completion. (Par [0162], “The messages are real valued variables in the probability space that are associated with the edges” and see Figures 4A-5I, and Fig. 6 shows a probabilistic inference)

As per Claim 4, the rejection of Claim 1 is incorporated and Ozgen further discloses:
wherein the one or more metrics associated with the target well comprises one or more of a location of the target well, geological information associated with the target well, completion information, offset well information, or production and completion information associated with each offset well. (Par [0084], “… faults, natural fractures, fluid saturations, oil-water and/or gas-oil contacts, fluid properties, surface and down-hole well locations, historical well oil, water, and gas production rates (daily, monthly, and/or annual), water and gas injection rates, gas/oil ratio, pressure, permeability, porosity, production performance curves, or any other known parameter or characterization of the reservoir.).

As per Claim 5, the rejection of Claim 1 is incorporated and Tilke further discloses:
further comprising: generating a graphical representation of the target well’s relationship with one or more offset wells. (See Figure 3 and see par [0036], “36] FIG. 7F illustrates an example Factor Graph that includes a noise variable X8., the “noise” being the “offset” as claimed).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Tilke specifically a graph-based representation and offset representation into the method of Ozgen to take advantage providing a representation of different factors representing well parameters.  The modification would have been obvious because one of the ordinary skills in the art would implement providing a factor graph to represent computation operations regarding the probabilistic interference and analysis of a variety of aspects of a reservoir (See Par [0179])

As per Claim 6, the rejection of Claim 4 is incorporated and Tilke further discloses:
further comprising: converting the graphical representation of the target well’s relationship to a matrix-based representation. (Par [0164-0165], include different matrix representations, “variable .nu..sub.m represents the actual or true acoustic velocity of the mineral matrix of the reservoir rock, and the conditioning variable .nu..sub.f represents the actual or true acoustic velocity of the pore fluid of the reservoir rock.”).

As per Claim 7, the rejection of Claim 1 is incorporated and Ozgen further discloses:
wherein the graph-based model comprises: a first hidden layer of neurons configured to generate the target well’s relationship to each offset well; and a second hidden layer of neurons configured to generate each offset well’s relationship to its respective neighboring wells. (Par [0144], “These relationships can be used to predict or improve upon (optimize) the dependent variable results given a set of independent variables. Typically, the neural network uses a training data set to build a system of neural interconnects and weighted links between an input layer (independent variable), a hidden layer(s) of neural interconnects, and an output layer (the results, i.e. dependant variables).”) 
However, Ozgen do not specifically disclose the offset of the wells. 
Tilke mentioned the above limitation as follows: 
(See Figure 3 and see par [0036], “36] FIG. 7F illustrates an example Factor Graph that includes a noise variable X8., the “noise” being the “offset” as claimed).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Tilke specifically a graph-based representation and offset representation into the method of Ozgen to take advantage providing a representation of different factors representing well parameters.  The modification would have been obvious because one of the ordinary skills in the art would implement providing a factor graph to represent computation operations regarding the probabilistic interference and analysis of a variety of aspects of a reservoir (See Par [0179])


AS per Claim 8, Ozgen discloses:
A method of generating an interference prediction model, comprising: generating, by a computing system, a plurality of interference metrics for a plurality of interference events for a plurality of wells using decline curve analysis based on historical production information for each well; (Par [0006], uses “pressure decline data” and “or instance, as a reservoir loses pressure, the natural crude oil and natural gas production rates decline” and par [0078], “well bore, a plurality of well bores, and/or a reservoir from which fluids are recovered, and which uses history matching error to produce more reliable pressure-time and production rate predictions for the reservoir” and par [0198], “history matching parameters is displayed in the form of a histogram and the Cumulative Distribution Function (CDF) curves”)
for each well, generating, by the computing system a graph-based representation of the well and its neighboring wells; (Par [0009], “an interactive "history matching" process to reproduce the historical production and pressure performance of a reservoir in order to reliably predict its future performance. The more historical data that is provided for history matching, the more reliable the "simulation model"”) 
generating, by the computing system, a predictive model using a graph-based model, comprising: (Par [0125-0126], “The history match error may be quantified for each fluid phase reported in the historical production, as well as the reservoir pressure at each well with the results being graphically displayed...” and par [0080], “optimized simulation model, which most accurately models past historical production of the well bore and/or reservoir, may more accurately predict the future recovery of hydrocarbons from a well bore and/or reservoir” the “simulation model” including the “predictive model” as claimed) generating a training data set comprising the plurality of interference metrics for the plurality of wells, historical production information for each well, 
and a numerical representation of the graph-based representation of each well; (Par [0149], “the training set used to train the neural network includes both dependent variables (i.e. historical well and/or reservoir data) and independent variables (i.e. the parameters which describe a characteristic of the reservoir).” And see Figures 5-6 for single well and multiple on a field))  
and learning, by the graph-based model, an interference value for each interference event based on the plurality of interference metrics for the plurality of wells, historical production information for each well, and a numerical representation of the graph-based representation of each well. (Par [0187], “As shown in FIGS. 36-37, to begin the correlation model development and history matching improvement method and system of the present invention, the user selects Analyze/Correlation/Development from a pull-down menu. As discussed previously, the method and system of the present invention utilizes Artificial Neural Network (ANN) technology to learn the non-linear relationships among the input variables (i.e. the history matching parameters of each case) and the simulation output results (i.e. the mismatch in volumes and pressures of each case)”, “the correlation model” considering the “interference event” as claimed, and its neurons are dynamically adjusted based on the input data, that includes the well data see par [0101], for the “matrix” of data being considered)
Ozgen recites a graph in the similarity model, however not specifically a graph-based analysis
Tilke discloses the “graph based” probabilistic modeling and analysis as follows:
(Par [0009], “Data from one or more wellbores may be analyzed to plan or predict various outcomes at a given wellbore. In some cases, the data from neighboring wellbores or wellbores with similar conditions or equipment may be used to predict how a well will perform.” And par (Par [0074], “The Factor Graph can be used to represent a Bayesean Network for a hydrocarbon-containing reservoir system. A Bayesian Network is a directed acyclic graph (DAG) with nodes representing the variables of the system (in this case, a hydrocarbon-containing reservoir system) as well as directed edges”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Tilke specifically a graph-based representation and offset representation into the method of Ozgen to take advantage providing a representation of different factors representing well parameters.  The modification would have been obvious because one of the ordinary skills in the art would implement providing a factor graph to represent computation operations regarding the probabilistic interference and analysis of a variety of aspects of a reservoir (See Par [0179])

As per Claim 9, the rejection of Claim 8 is incorporated and Tilke further discloses:
wherein the generating the graph-based representation of the well and its neighboring wells, comprising: generating a node for each well and each neighboring well; and (Par [0074], “The Factor Graph can be used to represent a Bayesean Network for a hydrocarbon-containing reservoir system. A Bayesian Network is a directed acyclic graph (DAG) with nodes representing the variables of the system (in this case, a hydrocarbon-containing reservoir system) as well as directed edges representing the conditional relationships between the variables from conditioning (parent) nodes to conditioned (child) node”) connecting each node with a directed edge, wherein the directed edge signifies a relationship between a starting node and an ending node. (par [0074], and see also Figures 5A-5B and Fig. 6 shows a probabilistic inference).

As per Claim 10, the rejection of Claim 9 is incorporated and Tilke further discloses:
wherein connecting each node with the directed edge comprises: determining that the starting node and the ending node are connected based on spacing information and time completion. (Par [0162], “The messages are real valued variables in the probability space that are associated with the edges” and see Figures 4A-5I, and Fig. 6 shows a probabilistic inference)

As per Claim 11, the rejection of Claim 8 is incorporated and Ozgen further discloses: wherein, learning, by the graph-based model, the interference value for each interference event comprises: comparing each predicted interference value to an actual interference value; and minimizing an error between the predicted interference value and the actual interference value. (Par [0142], “the calculated history matching error between the simulated model and the actual historical data” and See Figure 13).

As per Claim 12, the rejection of Claim 8 is incorporated and Ozgen further discloses: wherein the predictive model is trained to predict an interference event for a target well based on one or more metric associated with the target well. (Par [0098] and [0114], “calculates connection (completion) relative permeability endpoints if requested by the user, calculates the relative penetration, and determines a relative permeability endpoint scaling factor for the concerning connection”).

As per Claim 13, the rejection of Claim 8 is incorporated and Tilke further discloses: further comprising: converting the graphical representation of the target well’s relationship to the numerical representation of the graph-based representation.  (Par [0164-0165], include different matrix representations, “variable .nu..sub.m represents the actual or true acoustic velocity of the mineral matrix of the reservoir rock, and the conditioning variable .nu..sub.f represents the actual or true acoustic velocity of the pore fluid of the reservoir rock.”).

As per Claim 14, the rejection of Claim 8 is incorporated and Ozgen further discloses: wherein the graph-based model comprises: a first hidden layer of neurons configured to generate the target well’s relationship to each offset well; and a second hidden layer of neurons configured to generate each offset well’s relationship to its respective neighboring wells. (Par [0144], “These relationships can be used to predict or improve upon (optimize) the dependent variable results given a set of independent variables. Typically, the neural network uses a training data set to build a system of neural interconnects and weighted links between an input layer (independent variable), a hidden layer(s) of neural interconnects, and an output layer (the results, i.e. dependant variables).”) 
However, Ozgen do not specifically disclose the offset of the wells. 
Tilke mentioned the above limitation as follows: 
(See Figure 3 and see par [0036], “36] FIG. 7F illustrates an example Factor Graph that includes a noise variable X8., the “noise” being the “offset” as claimed).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Tilke specifically a graph-based representation and offset representation into the method of Ozgen to take advantage providing a representation of different factors representing well parameters.  The modification would have been obvious because one of the ordinary skills in the art would implement providing a factor graph to represent computation operations regarding the probabilistic interference and analysis of a variety of aspects of a reservoir (See Par [0179])

As per Claim 15, Ozgen discloses:
A method of generating an interference prediction for a target well, comprising: receiving, by the computing system from a client device, a request to generate an interference prediction for a target well, and (Par [0098] and [0114], “calculates connection (completion) relative permeability endpoints if requested by the user, calculates the relative penetration, and determines a relative permeability endpoint scaling factor for the concerning connection”)  the request comprising one or more metrics associated with the target well, the one or more metrics comprising geographical information for the target well; . (The simulation model, includes generating based on “one or more metrics” see par [0142]) 
generating, by the graph-based model, the well interference prediction for the target well based on the one or more metrics and the offset well information; and (Par [0187], “ s shown in FIGS. 36-37, to begin the correlation model development and history matching improvement method and system of the present invention, the user selects Analyze/Correlation/Development from a pull-down menu. As discussed previously, the method and system of the present invention utilizes Artificial Neural Network (ANN) technology to learn the non-linear relationships among the input variables (i.e. the history matching parameters of each case) and the simulation output results (i.e. the mismatch in volumes and pressures of each case)”, “the correlation model” considering the “interference event” as claimed, and its neurons are dynamically adjusted based on the input data, that includes the well data see par [0101], for the “matrix” of data being considered) outputting, by the computing system, the well interference prediction for the target well. (Par [0078], “a plurality of well bores, and/or a reservoir from which fluids are recovered, and which uses history matching error to produce more reliable pressure-time and production rate predictions for the reservoir”; The simulation model, includes generating based on “one or more metrics” see par [0142])
However Ozgen do not specifically recites the “graph based” and the following limitations: “retrieving, by the computing system, offset well information for the target well, wherein each offset well is a neighbor with the target well; inputting, by the computing system, the one or more metrics and the offset well information into a graph-based model that is trained to generated well interference predictions” (See Figure 3 and see par [0036], “FIG. 7F illustrates an example Factor Graph that includes a noise variable X8., the “noise” being the “offset” as claimed; par [0123-0127], describes the functionality of the noisy factor in the “probability function” based on pars [01340135] Type 1 information: raw data collected by direct measurement; Type 2 information: raw data collected by stakeholder elicitation”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Tilke specifically a graph-based representation and offset representation into the method of Ozgen to take advantage providing a representation of different factors representing well parameters.  The modification would have been obvious because one of the ordinary skills in the art would implement providing a factor graph to represent computation operations regarding the probabilistic interference and analysis of a variety of aspects of a reservoir (See Par [0179])

As per Claim 16, the rejection of Claim 15 is incorporated and Ozgen further discloses: wherein the one or more metrics further comprises completion information associated with the target well. (Par [0101], “the automatic detection of problems in production and completion data compatibility; the automatic location of well string completions from dynamic data; tools to review the rate allocation among the well strings; assignment and modeling of multiple well strings (tubing) into a single well bore”)

As per Claim 17, the rejection of Claim 15 is incorporated and Tilke further discloses: further comprising: generating a graphical representation of the target well and each offset well. (See Figures 7D-7G).

As per Claim 18, the rejection of Claim 17 is incorporated and Ozgen further discloses: wherein generating the graphical representation of the target well and each offset well comprises: generating a node for each well and each offset well; and (See Figures 7D-7G) connecting each node with a directed edge, wherein the directed edge signifies a relationship between a starting node and an ending node. (See Figures 8B(v)-8(vi), Figures 77C-7D, illustrates noise between factor graphs pertaining to reservoirs, Figures 8B(v)-8(vi), depict various joint tree stages of operations pertaining to the factor graphs)

As per Claim 19, the rejection of Claim 18 is incorporated and Ozgen further discloses: wherein connecting each node with the directed edge comprises: determining that the starting node and the ending node are connected based on spacing information and time completion. (Par [0193], “potentially dynamic reservoir properties prior to the completion of any new wells such as reservoir water saturation and pressure” see Figure 12, par [0194], includes the represented time, and par [0196], In this case, the production history observations of well performance from Time 0 to Time 1 may have been observed and probabilistic inference workflow as described herein can be applied to the Factor Graph of FIG. 12 to infer a posterior model for the reservoir properties“)

As per Claim 20, the rejection of Claim 15 is incorporated and Ozgen further discloses: wherein the graph-based model comprises: a first hidden layer of neurons configured to generate the target well’s relationship to each offset well; and 
a second hidden layer of neurons configured to generate each offset well’s relationship to its respective neighboring wells. (Par [0144], “These relationships can be used to predict or improve upon (optimize) the dependent variable results given a set of independent variables. Typically, the neural network uses a training data set to build a system of neural interconnects and weighted links between an input layer (independent variable), a hidden layer(s) of neural interconnects, and an output layer (the results, i.e. dependant variables).”) 
However, Ozgen do not specifically disclose the offset of the wells. 
Tilke mentioned the above limitation as follows: 
(See Figure 3 and see par [0036], “36] FIG. 7F illustrates an example Factor Graph that includes a noise variable X8., the “noise” being the “offset” as claimed).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Tilke specifically a graph-based representation and offset representation into the method of Ozgen to take advantage providing a representation of different factors representing well parameters.  The modification would have been obvious because one of the ordinary skills in the art would implement providing a factor graph to represent computation operations regarding the probabilistic interference and analysis of a variety of aspects of a reservoir (See Par [0179])

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	PROCHNOW; Shane James; et al. (US 20190179983) relates to SYSTEMS AND METHODS FOR ESTIMATING A WELL DESIGN RESERVOIR PRODUCTIVITY AS A FUNCTION OF POSITION IN A SUBSURFACE VOLUME OF INTEREST BASED ON A RESERVOIR PRODUCTIVITY PARAMETER, specifically by the presently disclosed technology may link key reservoir characteristics with well production using quantile random forest machine learning. The presently disclosed technology may make iterative regression-based predictions of production at incrementally changing well designs and/or completions designs steps amongst a spatial array of locations in regular and/or irregular spacing across geographic space in an unconventional play
Dupont; Emilien; et al. (US 2018/0335538), Schlumberger Technology Corporation, specifically by describing a method that includes receiving data where the data include data for a plurality of factors associated with a plurality of wells; training a regression model based at least in part on the data and the plurality of factors; outputting a trained regression model; and predicting production of a well via the trained regression model.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 27, 2022